Judgment unanimously modified, as a matter of discretion in the interest of justice, by vacating the convictions for robbery in the second degree and burglary in the third degree and by adjudicating defendant a youthful offender and imposing a sentence of l⅓ to 4 years thereon and otherwise judgment affirmed. Memorandum: Following his pleas of guilty to robbery in the second degree and burglary in the third degree, defendant received concurrent indeterminate sentences of 3 to 9 years on the robbery and 2 to 6 years on the burglary and his request for youthful offender treatment was denied. Defendant claims that the sentences were excessive and that he should have been afforded youthful offender treatment. We agree. Defendant, who was 16 years old at the time of the crimes, had no prior criminal record and during the robbery he hid behind a fence.
The probation report described defendant as a likable young man who has the potential to lead a law-abiding life but who needs a negative consequence to hold him accountable for his *855behavior and actions. We believe that these concerns can be served best by adjudicating defendant a youthful offender and by imposing a sentence of l⅓ to 4 years (see CPL 720.10, subd 2, par [a]; subd 3; Penal Law, § 60.02, subd [2]; People v Maryalice T. M., 97 AD2d 829; People v Kerr, 43 AD2d 895; People v Cotter, 25 AD2d 609). (Appeal from judgment of Oswego County Court, Hurlbutt, J. — robbery, second degree; robbery, third degree.) Present — Dillon, P. J., Callahan, Green, Moule and Schnepp, JJ.